Citation Nr: 0423409	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for Crohn's disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for multiple recurrent 
parastomal hernias.

5.  Entitlement to service connection for recurrent inguinal 
hernias.

6.  Entitlement to service connection for colostomy with 
removal of the rectum and anus secondary to Crohn's disease.

7.  Entitlement to service connection for kidney problems.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2001 and June 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Correspondence from VA physicians, dated in February 2001, 
indicate he received treatment for Crohn's disease and 
parastomal hernias at the VA Medical Center (VAMC) in 
Augusta, Georgia.  These treatment records have not been 
associated with the claims file.  As these records are 
pertinent to the claims for service connection and are within 
the control of VA, they should be obtained and associated 
with the claims file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

The evidence of record also shows that in October 2000, the 
veteran's VA physician submitted a questionnaire to the 
Social Security Administration (SSA) regarding the veteran's 
heath issues.  It is presumed that the questionnaire was sent 
in support of the veteran's claim for SSA benefits.  However, 
there is no SSA decision or associated medical records in the 
veteran's claims file.  If such SSA decision and medical 
records exist, they should be obtained and incorporated into 
the claims file.  38 U.S.C. § 5103A (West 2002).  

February 2001 correspondence from the veteran's treating 
physicians at VA state that while the etiology of Crohn's 
disease is unknown, the veteran's exposure to toxins, 
radiation and extreme temperatures in service may have 
contributed to his development of colitis.  VCAA legislation 
requires VA to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  

Therefore, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his claimed disabilities.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All records for treatment in the 
VA Medical Center in Augusta, Georgia, 
should also be obtained.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

2.  If the attempt to obtain the medical 
records identified by the veteran is 
unsuccessful, the veteran should be 
inform of this fact and he should be 
requested to provide a copy of any 
outstanding medical records.

3.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

4.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for VA 
gastrointestinal examination to evaluate 
the nature of any Crohn's disease and 
associated disabilities found to be 
present.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review.  
All indicated studies should be 
performed.  Based on the medical findings 
and a review of the claims folder, the 
gastrointestinal examiner is asked to 
offer diagnoses for any disabilities 
associated with Crohn's disease, if found 
to be present and if possible.  If there 
are current disabilities present, the 
examiner is asked to offer opinions as to 
whether it is as likely as not that the 
disabilities are related to service, or 
any incident therein.

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on the 
examination findings, historical records, 
and medical principles.

5.  Thereafter, the RO should undertake 
any additional development deemed 
necessary and readjudicate the issues on 
appeal, in light of all pertinent 
evidence and legal authority.

If the benefits sought on appeal remains denied, the RO 
should furnish the veteran and his representative a 
supplemental statement of the case, and afford then an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




